Exhibit 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Post Effective Amendment No. 1 To Form S-1 of our report, relating to theauditedfinancialstatements of Legend Mining Inc. as of March 31, 2009 and March 31, 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended March 31, 2009, and since inception on July 1, 2007 through March 31, 2008, and since inception on July 1, 2007 through March 31, 2009.Our audit report is dated February 16, 2010. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada March 17, 2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
